 


110 HR 520 IH: To revise the boundaries of John H. Chafee Coastal Barrier Resources System Ponce Inlet Unit P08.
U.S. House of Representatives
2007-01-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 520 
IN THE HOUSE OF REPRESENTATIVES 
 
January 17, 2007 
Mr. Feeney introduced the following bill; which was referred to the Committee on Natural Resources
 
A BILL 
To revise the boundaries of John H. Chafee Coastal Barrier Resources System Ponce Inlet Unit P08. 
 
 
1.Replacement of certain John H. Chafee Coastal Barrier Resources System map
(a)In generalThe map subtitled P08, relating to the John H. Chafee Coastal Barrier Resources System unit designated as Coastal Barrier Resources System Ponce Inlet Unit P08, that is included in the set of maps entitled John H. Chafee Coastal Barrier Resources System and referred to in section 4(a) of the Coastal Barrier Resources Act (16 U.S.C. 3503(a)), is hereby replaced by another map relating to the unit entitled John H. Chafee Coastal Barrier Resources System Ponce Inlet Unit P08 and dated _____.
(b)AvailabilityThe Secretary of the Interior shall keep the replacement map referred to in subsection (a) on file and available for inspection in accordance with the provisions of section 4(b) of the Coastal Barrier Resources Act (16 U.S.C. 3503(b)). 
 
